ORDER

PER CURIAM.
H.L. Peterson et. al. (“Peterson”) appeals from the decision granting Howard Wittner and his firm’s, Wittner, Poger and Rosenblum, P.C. (“Wittner”), motion for summary judgment in this action for legal malpractice. We have reviewed the briefs of the parties and the record on appeal and find that there is no genuine issue of material fact and Wittner is entitled to judgment as a matter of law. ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). We have, however, provided the parties with a brief memorandum, for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 84.16(b).